PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/534,190
Filing Date: 7 Aug 2019
Appellant(s): Buschman, Westlake, David



__________________
Daniel Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 2/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
In general, Appellant would appear to contend that all 35 USC 103 rejections based on the prior art teachings of Karusalmi (WO2007/063183) or Lintula et al (WO2010/142513) should be withdrawn because 1) the Examiner has used impermissible hindsight to reject the instantly claimed invention (i.e., claims 1-4 and 6-13); 2) the prior art rod bed inserts are [rigidly] fixed within the channel of the rod bed holder and not designed/intended for movement during usage; and 3) the prior art rod bed inserts are engaged with the base wall of the channel at all time during usage such that there would be no first position and second position of the rod bed insert in the channel.
The following are general responses to the above arguments.  In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). The conclusion of obviousness has not been reached based on impermissible hindsight reasoning but st ¶) and Lintula (i.e., insert 3; pg. 4, 3rd ¶; pg. 10, last ¶) are made from flexible material and Lintula alleges the bed as having a “self-adjusting function” (see latter citation). As for the latter argument, both Karusalmi and Lintula rod bed inserts appear engaged with the base wall of the channel yet Karusalmi provides for spacing between the insert and base member at area (36; see Fig. 3) and Lintula provides for spacing between the insert and base member at area (35; see Fig. 2) such that a spaced relationship between each of the rod bed inserts and the base wall of the channel exists and this would constitute a first position.  The second positioning of each insert would result from wear and tear of the insert with an associated metering rod pressing thereon over a period of time.  Over an extended period of time, the flexible insert would self-adjust, give way or even flatten to some degree resulting in a second position.  One of ordinary skill in the art before the effective filing date of the invention would readily appreciate the spacing of each flexible rod bed insert being minimized or reduced at area (36; see Fig. 3) of Karusalmi or the spacing at area (35; see Fig. 2) of Lintula over an extended period of time.  Thus, it would appear logically acceptable that each flexible insert would wear over time with the pressure of the rod against the insert so two different positions of the insert would result. Thus, all obviousness rejections based on the teachings of Karusalmi or Lintula should be maintained.
Appellant argues that the obviousness rejections of claims 1 and 11 of Karusalmi should be withdrawn because the rejections fail to address the feature of the rod bed insert at least 
For this contention, Figs. 2 and 4 of Karusalmi are reproduced below.

    PNG
    media_image2.png
    613
    574
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    545
    361
    media_image3.png
    Greyscale

Karusalmi shows, from Fig. 2, that the flexible insert (16) would be user inserted into position and thus would define a first position. In Fig. 3 (as shown in Appellant’s brief, pg. 7) and Fig.  4 above, Karusalmi illustrates the insert placed into the channel with spacing between the insert (16) and the base member or holder (12) at area (36; as shown in Fig. 3).  Thus, spacing between the insert (16) and the base member (12) at least at area (36) would be met.  Additionally, Karusalmi recognizes that the insert (16) can be manufactured to have plural grooves (36) to further achieve desired selectivity of flexibility (see pg. 12, 2nd full ¶).  When an associated metering rod (28) is placed in the insert (16) having at least one or more grooves (36) in the channel and the entire metering rod holder assembly is pressed against a coating surface, the insert (16) is going to wear as this is known in the art (see pg. 1, 2nd full ¶).  Over an extended period of time, the flexible insert would self-adjust, give way or even flatten to some degree resulting in a second position.  One of ordinary skill in the art before the effective filing date of the invention would readily appreciate the spacing of the flexible rod bed insert (16) being 
	Inherency is another contention raised by Appellant that the Examiner has [silently] applied in the obviousness rejection of the appealed claims.  Appellant alleges the Examiner arguing that Karusalmi inherently discloses the insert movable from a first positon to a second position without Karusalmi expressly providing such a teaching is improper in light of MPEP 2112 (IV).
	Respectfully, the Examiner has not expressly nor implicitly applied an inherency argument in the obviousness rejection of the appealed claims based on teachings of Karusalmi.  As mentioned previously, when an associated metering rod (28) is placed in the insert (16) having at least one or more grooves (36) in the channel and the entire metering rod holder assembly is pressed against a coating surface, the insert (16) is going to wear and this is known in the art as evidenced by Karusalmi (see pg. 1, 2nd full ¶).  Over an extended period of time, the flexible insert would self-adjust, give way or even flatten to some degree resulting at least in another position or second position.  Thus, the obviousness rejections of the appealed claims based on the teachings of Karusalmi should be maintained.
For the same reasoning as applied in connection with the rejections of Karusalmi, Appellant argues that the obviousness rejections of claims 1-4 and 6-13 based on the teachings of Lintula should be withdrawn because the Lintula rod bed insert (3) is fully seated against the base wall of the channel as shown in Fig. 1.  Lintula does not provide an insert at least partially received in a first positon in the channel of the base member and the rod bed insert being movable closer to the base wall of the channel in a second position.
For this contention, Figs. 1 and 2 of Lintula are reproduced below.

    PNG
    media_image4.png
    360
    407
    media_image4.png
    Greyscale
                    
    PNG
    media_image5.png
    366
    433
    media_image5.png
    Greyscale
                      

Lintula shows, from Fig. 2, that the flexible insert (3) would be user inserted into position and thus would define a first position. In Fig. 1, Lintula illustrates the insert placed into the channel with spacing between the insert (3) and the base member or holder (23) at area (35; see Figs. 1 and 2).  Thus, spacing between the insert (3) and the base member (23) at least at area (35) would be met.  Additionally, Lintula recognizes that the insert (3) can be manufactured from elastomeric material such as rubber (pg. 4, 3rd ¶) and this would encompass flexible material from which to make the insert (3).  Lintula further sets forth “self adjusting function” of the metering rod bed assembly (pg. 10, last ¶).  When an associated metering rod (4) is placed in the insert (3) having a groove (35) in the channel and the entire metering rod holder assembly is pressed against a coating surface, the insert (3) is going to wear. Lintula discloses that the insert (3) is the wearing part that requires replacement in the assembly (see pg. 11, 2nd ¶).  Lintula sets forth that the groove (35) “serves to further balance the pressing force acting on the doctor rod 4 by deformation of the rod bed 3” (see pg. 11, 3rd ¶).  Over an extended period of time, the flexible insert will deform, self-adjust, give way or even flatten to some degree resulting in a second position.  Thus, the obviousness rejections of claims 1-4 and 6-13 based on the teachings of Lintula should also be maintained.
Acknowledgement is made of all of Appellant arguments.  

Furthermore, Appellant has made no contention(s) concerning the applied double patenting rejection of all claims.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA EDWARDS/Primary Examiner, Art Unit 1717  
12/2/2021                                                                                                                                                                                                      
Conferees:
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700  
                                                                                                                                                                                                      /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.